      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 1 of 52



 1    PENELOPE A. PREOVOLOS (SBN 87607)
      PPreovolos@mofo.com
 2    CLAUDIA M. VETESI (SBN 233485)
      CVetesi@mofo.com
 3    MARGARET E. MAYO (SBN 259685)
      MMayo@mofo.com
 4    MORRISON & FOERSTER LLP
      425 Market Street
 5    San Francisco, California 94105-2482
      Telephone: (415) 268-7000
 6    Facsimile: (415) 268-7522

 7    PURVI G. PATEL (SBN 270702)
      PPatel@mofo.com
 8    MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
 9    Los Angeles, California 90017-3543
      Telephone: (213) 892-5200
10    Facsimile: (213) 892-5454

11    Attorneys for Defendant
      APPLE INC.
12

13                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
14                                  SAN JOSE DIVISION
15
      IN RE: MACBOOK KEYBOARD                       Case No.: 5:18-cv-02813-EJD
16    LITIGATION
17                                                  DEFENDANT APPLE INC.’S ANSWER
                                                    TO PLAINTIFFS’ FIRST AMENDED
18                                                  CONSOLIDATED CLASS ACTION
                                                    COMPLAINT
19

20                                                  Consol. Compl. Filed: October 11, 2018
                                                    Am. Consol. Compl. Filed: May 13, 2019
21

22

23

24

25

26

27

28


                      ANSWER TO FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 2 of 52



 1          Defendant Apple Inc. hereby answers Plaintiffs’ First Amended Consolidated Class

 2   Action Complaint (“FAC”). Any and all allegations not specifically admitted herein are denied.

 3   To the extent the FAC asserts conclusions of law, such conclusions of law require no response.

 4   To the extent any response is required to headings or other unnumbered paragraphs in the FAC,

 5   Apple denies the factual allegations, if any, contained in such headings or unnumbered

 6   paragraphs.
                                        SUMMARY OF THE ACTION
 7
            1.         Responding to paragraph 1 of the FAC, Apple admits that Plaintiffs have brought
 8
     an action on behalf of individuals who have allegedly purchased model year 2015 or later
 9
     MacBook, model year 2016 or later MacBook Pro, and model year 2018 or later MacBook Air
10
     equipped with a “butterfly” keyboard (collectively, “MacBook”). Apple admits that it markets
11
     and sells MacBook notebooks and that the starting price for some models is more than $1,200.00.
12
     Except as otherwise stated, Apple denies the allegations in paragraph 1.
13
            2.         Apple denies the allegations in paragraph 2 of the FAC.
14
            3.         Responding to paragraph 3 of the FAC, Apple admits that it developed the
15
     butterfly keyboard, filed patent applications for its design, and sold MacBook notebooks with the
16
     butterfly keyboard. Except as otherwise stated, Apple denies the allegations in paragraph 3.
17
            4.         Responding to paragraph 4 of the FAC, Apple states that to the extent paragraph 4
18
     references or purports to summarize, interpret, or quote from any portion of apple.com, the
19
     website speaks for itself, and Apple denies any characterization of the website that is inconsistent
20
     with its content. Apple states that insofar as the allegations in paragraph 4 state conclusions of
21
     law, no response thereto is required. Except as otherwise stated, Apple denies the allegations in
22
     paragraph 4.
23
            5.         Responding to paragraph 5 of the FAC, Apple admits that a one-year limited
24
     warranty accompanies the sale of every MacBook. Apple also admits that it implemented a
25
     Keyboard Service Program. Apple states that to the extent paragraph 5 references or purports to
26
     summarize, interpret, or quote from documents, the documents speak for themselves, and Apple
27

28

                                                        1
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 3 of 52



 1   denies any characterization of the documents that is inconsistent with their content. Except as

 2   otherwise stated, Apple denies the allegations in paragraph 5.

 3          6.         Responding to paragraph 6 of the FAC, Apple states that to the extent paragraph 6

 4   references or purports to summarize, interpret, or quote from online postings, websites, or any

 5   iteration of a petition on Change.org, the postings and websites speak for themselves, and Apple

 6   denies any characterization of the postings and websites that is inconsistent with their content, or

 7   lacks knowledge or information sufficient to form a belief as to the truth of those allegations, and

 8   on that basis, denies them. Except as otherwise stated, Apple denies the allegations in paragraph

 9   6.

10          7.         Responding to paragraph 7 of the FAC, Apple admits that Plaintiffs seek relief for

11   themselves and other MacBook purchasers. Except as otherwise stated, Apple denies the

12   allegations in paragraph 7 of the FAC.

13                                                  PARTIES
14          8.         Responding to paragraph 8 of the FAC, Apple is without knowledge or

15   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Zixuan

16   Rao, and on that basis denies those allegations.

17          9.         Responding to paragraph 9 of the FAC, Apple is without knowledge or

18   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Joseph

19   Baruch and on that basis denies those allegations.

20          10.        Responding to paragraph 10 of the FAC, Apple is without knowledge or

21   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Kyle

22   Barbaro, and on that basis denies those allegations.

23          11.        Responding to paragraph 11 of the FAC, Apple is without knowledge or

24   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Steve

25   Eakin, and on that basis denies those allegations.

26          12.        Responding to paragraph 12 of the FAC, Apple is without knowledge or

27   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Michael

28   Hopkins, and on that basis denies those allegations.

                                                        2
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 4 of 52



 1          13.        Responding to paragraph 13 of the FAC, Apple is without knowledge or

 2   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Adam

 3   Lee, and on that basis denies those allegations.

 4          14.        Responding to paragraph 14 of the FAC, Apple is without knowledge or

 5   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Kevin

 6   Melkowski, and on that basis denies those allegations.

 7          15.        Responding to paragraph 15 of the FAC, Apple is without knowledge or

 8   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff Lorenzo

 9   Ferguson, and on that basis denies those allegations.

10          16.        Responding to paragraph 16 of the FAC, Apple is without knowledge or

11   information sufficient to form a belief as to the truth of the allegations regarding Plaintiff

12   Benjamin Gulker, and on that basis denies those allegations.

13          17.        Responding to paragraph 17 of the FAC, Apple admits that it is incorporated under

14   the laws of the State of California and that it maintains its principal place of business in

15   Cupertino, California.

16                                      JURISDICTION AND VENUE
17          18.        Responding to paragraph 18 of the FAC, Apple admits that this Court has

18   jurisdiction pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332, et

19   seq., and that Plaintiffs purport to summarize, interpret, or state the contents of CAFA. Apple

20   denies any characterization of CAFA that is inconsistent with its content. Apple denies that class

21   treatment is appropriate or warranted. Except as otherwise admitted, Apple denies the allegations

22   in paragraph 18.

23          19.        Responding to paragraph 19 of the FAC, Apple admits that its principal place of

24   business is within the District. Apple further admits that it conducts business in California.

25   Apple states that insofar as the allegations in paragraph 19 state conclusions of law, no response

26   thereto is required.

27          20.        Responding to paragraph 20 of the FAC, Apple admits that venue is proper in this

28   District. Apple states that insofar as the allegations in paragraph 20 state conclusions of law, no

                                                        3
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 5 of 52



 1   response thereto is required. Except as otherwise stated, Apple denies the allegations in

 2   paragraph 20.

 3          21.        Responding to paragraph 21 of the FAC, Apple admits that decisions regarding

 4   keyboard design for the MacBook, MacBook Pro, and MacBook Air, as well as decisions

 5   regarding the Keyboard Service Program are made in California. Apple further admits that

 6   marketing materials for the MacBook, MacBook Pro, and MacBook Air are developed in

 7   California. Apple admits that the launch events for the 2015 MacBook and 2016 MacBook Pro

 8   took place in Cupertino, California. Apple further admits that decisions regarding the

 9   development, marketing, and advertising of the MacBook are made in California. Apple further

10   admits that certain procedures and warranty policies regarding the MacBook’s hardware and

11   software are made in California. Except as otherwise stated, Apple denies the allegations in

12   paragraph 21.

13                                    INTRADISTRICT ASSIGNMENT
14          22.        Responding to paragraph 22 of the FAC, Apple admits that assignment to the San

15   Jose Division is appropriate. Apple states that insofar as the allegations in paragraph 22 state

16   conclusions of law, no response thereto is required. Except as otherwise stated, Apple denies the

17   allegations in paragraph 22.

18                                 PLAINTIFF-SPECIFIC ALLEGATIONS
19                                            Plaintiff Zixuan Rao
20          23.        Responding to paragraph 23 of the FAC, Apple states that its records indicate

21   Plaintiff Rao purchased a 2017 MacBook Pro online from B&H Photo Video in January 2018.

22   Apple states that it is without knowledge or information sufficient to form a belief as to the truth

23   of the remaining allegations, and on that basis denies the remaining allegations in paragraph 23.

24          24.        Responding to paragraph 24 of the FAC, Apple states that it is without knowledge

25   or information sufficient to form a belief as to the truth of the allegations in paragraph 24, and on

26   that basis denies the allegations in paragraph 24.

27

28

                                                          4
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 6 of 52



 1          25.        Responding to paragraph 25 of the FAC, Apple states that it is without knowledge

 2   or information sufficient to form a belief as to the truth of the allegations in paragraph 25, and on

 3   that basis denies the allegations in paragraph 25.

 4          26.        Responding to paragraph 26 of the FAC, Apple states that it is without knowledge

 5   or information sufficient to form a belief as to the truth of the allegations in paragraph 26, and on

 6   that basis denies the allegations in paragraph 26.

 7          27.        Responding to paragraph 27 of the FAC, Apple states that its records indicate

 8   Plaintiff Rao brought his MacBook Pro to the Apple retail store located in Fashion Valley

 9   shopping center in San Diego, California on or about April 2, 2018. Apple further states that its

10   records indicate Plaintiff Rao reported that the “b” key works intermittently. Apple’s records

11   further indicate that a Genius Bar representative cleaned out the keyboard, and offered to send the

12   MacBook Pro to depot repair center for top case replacement, but that Plaintiff Rao declined the

13   repair. Apple states that it is without knowledge or information sufficient to form a belief as to

14   the truth of the remaining allegations in paragraph 27, and on that basis denies the remaining

15   allegations in paragraph 27.

16          28.        Responding to paragraph 28 of the FAC, Apple denies that Plaintiff Rao has

17   suffered any injury. Apple states that insofar as allegations in paragraph 28 state conclusions of

18   law, no response thereto is required. Apple further states that it is without knowledge or

19   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 28,

20   and on that basis denies the remaining allegations in paragraph 28.

21                                          Plaintiff Joseph Baruch
22          29.        Responding to paragraph 29 of the FAC, Apple states that its records indicate

23   Plaintiff Baruch purchased a 2017 MacBook Pro from an Apple retail store in Sherman Oaks,

24   California in July 2017 for $1,799.00 plus tax.

25          30.        Responding to paragraph 30 of the FAC, Apple states that it is without knowledge

26   or information sufficient to form a belief as to the truth of the allegations in paragraph 30, and on

27   that basis denies the allegations in paragraph 30.

28

                                                          5
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 7 of 52



 1          31.        Responding to paragraph 31 of the FAC, Apple states that it is without knowledge

 2   or information sufficient to form a belief as to the truth of the allegations in paragraph 31, and on

 3   that basis denies the allegations in paragraph 31.

 4          32.        Responding to paragraph 32 of the FAC, Apple states that it is without knowledge

 5   or information sufficient to form a belief as to the truth of the allegations in paragraph 32, and on

 6   that basis denies the allegations in paragraph 32.

 7          33.        Responding to paragraph 33 of the FAC, Apple states that it is without knowledge

 8   or information sufficient to form a belief as to the truth of the allegations in paragraph 33, and on

 9   that basis denies the allegations in paragraph 33.

10          34.        Responding to paragraph 34 of the FAC, Apple states that its records indicate that

11   Plaintiff Baruch brought his MacBook Pro to an Apple retail store in Sherman Oaks, California

12   for repair on or about March 16, 2018. Apple further states that its records indicate that it

13   proposed to send Plaintiff Baruch’s MacBook Pro to an Apple service depot for repair. Apple

14   states that it is without knowledge or information sufficient to form a belief as to the truth of the

15   remaining allegations, and on that basis denies the remaining allegations in paragraph 34.

16          35.        Responding to paragraph 35 of the FAC, Apple states that its records indicate that

17   Plaintiff Baruch’s MacBook Pro was sent to an Apple service depot for repair, and that Apple

18   notified Plaintiff Baruch on or about March 25, 2018 that his repaired MacBook Pro was ready

19   for pick up. Apple states that it is without knowledge or information sufficient to form a belief as

20   to the truth of the allegations in paragraph 35, and on that basis denies the allegations in

21   paragraph 35.

22          36.        Responding to paragraph 36 of the FAC, Apple denies that Plaintiff Baruch has

23   suffered any injury. Apple states that insofar as allegations in paragraph 36 state conclusions of

24   law, no response thereto is required. Apple further states that it is without knowledge or

25   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 36,

26   and on that basis denies the remaining allegations in paragraph 36.

27

28

                                                          6
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 8 of 52



 1                                           Plaintiff Kyle Barbaro

 2          37.        Responding to paragraph 37 of the FAC, Apple states that its records indicate

 3   Plaintiff Barbaro purchased a 2016 MacBook Pro from apple.com in November 2016 for

 4   $2,548.94 (including tax), and picked it up at an Apple retail store in Burlington, Massachusetts.

 5          38.        Responding to paragraph 38 of the FAC, Apple states that it is without knowledge

 6   or information sufficient to form a belief as to the truth of the allegations in paragraph 38, and on

 7   that basis denies the allegations in paragraph 38.

 8          39.        Responding to paragraph 39 of the FAC, Apple states that it is without knowledge

 9   or information sufficient to form a belief as to the truth of the allegations in paragraph 39, and on

10   that basis denies the allegations in paragraph 39.

11          40.         Responding to paragraph 40, Apple states that its records indicate Plaintiff

12   Barbaro contacted Apple Support on or about September 4, 2017 regarding his MacBook Pro, and

13   Apple Support made a Concierge Reservation for him to take his notebook in for service. Apple

14   further states that its Apple states that it is without knowledge or information sufficient to form a

15   belief as to the truth of the remaining allegations in paragraph 40, and on that basis denies the

16   remaining allegations in paragraph 40.

17          41.        Responding to paragraph 41 of the FAC, Apple states its records indicate Plaintiff

18   Barbaro visited an Apple retail store on or about September 11, 2017, and reported that the

19   “space” and “caps lock” keys of his MacBook Pro were “not typing.” Apple’s records further

20   indicate that a Genius Bar representative inspected Plaintiff Barbaro’s MacBook Pro, and that the

21   MacBook Pro was sent to an Apple service depot for repair. Apple states that it is without

22   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

23   paragraph 41, and on that basis denies the remaining allegations in paragraph 41.

24          42.        Responding to paragraph 42 of the FAC, Apple states its records indicate that

25   Apple notified Plaintiff Barbaro on or about September 14, 2017 that his repaired MacBook Pro

26   was available for pick up. Apple states that it is without knowledge or information sufficient to

27   form a belief as to the truth of the remaining allegations in paragraph 42, and on that basis denies

28   the remaining allegations in paragraph 42.

                                                          7
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 9 of 52



 1          43.        Responding to paragraph 43 of the FAC, Apple denies that Plaintiff Barbaro has

 2   suffered any injury. Apple states that insofar as allegations in paragraph 43 state conclusions of

 3   law, no response thereto is required. Apple further states that it is without knowledge or

 4   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 43,

 5   and on that basis denies the remaining allegations in paragraph 43.

 6                                            Plaintiff Steve Eakin
 7          44.        Responding to paragraph 44 of the FAC, Apple states that its records indicate

 8   Plaintiff Eakin purchased a 2016 MacBook Pro from apple.com in April 2017. Apple states that

 9   it is without knowledge or information sufficient to form a belief as to the truth of the remaining

10   allegations, and on that basis denies the remaining allegations in paragraph 44.

11          45.        Responding to paragraph 45 of the FAC, Apple states that it is without knowledge

12   or information sufficient to form a belief as to the truth of the allegations in paragraph 45, and on

13   that basis denies the allegations in paragraph 45.

14          46.        Responding to paragraph 46 of the FAC, Apple states that it is without knowledge

15   or information sufficient to form a belief as to the truth of the allegations in paragraph 46, and on

16   that basis denies the allegations in paragraph 46.

17          47.        Responding to paragraph 47 of the FAC, Apple’s records indicate that on or about

18   June 15, 2017, Plaintiff Eakin called AppleCare and reported issues with the “n” key on his

19   MacBook keyboard, and that AppleCare recommended service. Apple states that it is without

20   knowledge or information sufficient to form a belief as to the truth of the allegations in

21   paragraph 47, and on that basis denies the allegations in paragraph 47.

22          48.        Responding to paragraph 48 of the FAC, Apple states that its records indicate on

23   or about June 15, 2017, an Apple representative made a reservation for Plaintiff Eakin with an

24   Apple Authorized Service Provider. Apple further states that to the extent paragraph 48

25   references or purports to summarize, interpret, or quote from www.ifixit.com, the website speaks

26   for itself, and Apple denies any characterization of the website that is inconsistent with its

27   content, or lacks knowledge or information sufficient to form a belief as to the truth of those

28   allegations, and on that basis, denies them. Apple states that it is without knowledge or

                                                          8
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 10 of 52



 1   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 48,

 2   and on that basis denies the remaining allegations in paragraph 48.

 3          49.        Responding to paragraph 49 of the FAC, Apple states that it is without knowledge

 4   or information sufficient to form a belief as to the truth of the allegations in paragraph 49, and on

 5   that basis denies the allegations in paragraph 49.

 6          50.        Responding to paragraph 50 of the FAC, Apple states that its records indicate

 7   Plaintiff Eakin called Apple Support on or about January 3, 2018, and was referred to an Apple

 8   Authorized Service Provider for repairs. Apple further states that it is without knowledge or

 9   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 50,

10   and on that basis denies those allegations.

11          51.        Responding to paragraph 51 of the FAC, Apple denies that Plaintiff Eakin has

12   suffered any injury. Apple states that insofar as allegations in paragraph 51 state conclusions of

13   law, no response thereto is required. Apple further states that it is without knowledge or

14   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 51,

15   and on that basis denies the remaining allegations in paragraph 51.

16                                         Plaintiff Michael Hopkins
17          52.        Responding to paragraph 52 of the FAC, Apple states that it is without knowledge

18   or information sufficient to form a belief as to the truth of the allegations in paragraph 52, and on

19   that basis denies the allegations in paragraph 52.

20          53.        Responding to paragraph 53 of the FAC, Apple states that it is without knowledge

21   or information sufficient to form a belief as to the truth of the allegations in paragraph 53, and on

22   that basis denies the allegations in paragraph 53.

23          54.        Responding to paragraph 54 of the FAC, Apple states that it is without knowledge

24   or information sufficient to form a belief as to the truth of the allegations in paragraph 54, and on

25   that basis denies the allegations in paragraph 54.

26          55.        Responding to paragraph 55 of the FAC, Apple states that it is without knowledge

27   or information sufficient to form a belief as to the truth of the allegations in paragraph 55, and on

28   that basis denies the allegations in paragraph 55.

                                                          9
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 11 of 52



 1          56.        Responding to paragraph 56 of the FAC, Apple states that it is without knowledge

 2   or information sufficient to form a belief as to the truth of the allegations in paragraph 56, and on

 3   that basis denies the allegations in paragraph 56.

 4          57.        Responding to paragraph 57 of the FAC, Apple denies that Plaintiff Hopkins has

 5   suffered any injury. Apple states that insofar as allegations in paragraph 57 state conclusions of

 6   law, no response thereto is required. Apple further states that it is without knowledge or

 7   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 57,

 8   and on that basis denies the remaining allegations in paragraph 57.

 9                                             Plaintiff Adam Lee
10          58.        Responding to paragraph 58 of the FAC, Apple states that it is without knowledge

11   or information sufficient to form a belief as to the truth of the allegations in paragraph 58, and on

12   that basis denies the allegations in paragraph 58.

13          59.        Responding to paragraph 59 of the FAC, Apple states that it is without knowledge

14   or information sufficient to form a belief as to the truth of the allegations in paragraph 59, and on

15   that basis denies the allegations in paragraph 59.

16          60.        Responding to paragraph 60 of the FAC, Apple states that it is without knowledge

17   or information sufficient to form a belief as to the truth of the allegations in paragraph 60, and on

18   that basis denies the allegations in paragraph 60.

19          61.        Responding to paragraph 61 of the FAC, Apple states that it is without knowledge

20   or information sufficient to form a belief as to the truth of the allegations in paragraph 61, and on

21   that basis denies the allegations in paragraph 61.

22          62.        Responding to paragraph 62 of the FAC, Apple states that it is without knowledge

23   or information sufficient to form a belief as to the truth of the allegations in paragraph 62, and on

24   that basis denies the allegations in paragraph 62.

25          63.        Responding to paragraph 63 of the FAC, Apple states that it is without knowledge

26   or information sufficient to form a belief as to the truth of the allegations in paragraph 63, and on

27   that basis denies the allegations in paragraph 63.

28

                                                        10
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 12 of 52



 1          64.        Responding to paragraph 64 of the FAC, Apple states that it is without knowledge

 2   or information sufficient to form a belief as to the truth of the allegations in paragraph 64, and on

 3   that basis denies the allegations in paragraph 64.

 4          65.        Responding to paragraph 65 of the FAC, Apple denies that Plaintiff Lee has

 5   suffered any injury. Apple states that insofar as allegations in paragraph 65 state conclusions of

 6   law, no response thereto is required. Apple further states that it is without knowledge or

 7   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 65,

 8   and on that basis denies the remaining allegations in paragraph 65.

 9                                         Plaintiff Kevin Melkowski
10          66.        Responding to paragraph 66 of the FAC, Apple states that its records indicate

11   Plaintiff Melkowski purchased a 2016 MacBook Pro from apple.com in April 2017. Apple states

12   that it is without knowledge or information sufficient to form a belief as to the truth of the

13   remaining allegations, and on that basis denies the remaining allegations in paragraph 66.

14          67.        Responding to paragraph 67 of the FAC, Apple states that it is without knowledge

15   or information sufficient to form a belief as to the truth of the allegations in paragraph 67, and on

16   that basis denies the allegations in paragraph 67.

17          68.        Responding to paragraph 68 of the FAC, Apple states that it is without knowledge

18   or information sufficient to form a belief as to the truth of the allegations in paragraph 68, and on

19   that basis denies the allegations in paragraph 68.

20          69.        Responding to paragraph 69 of the FAC, Apple states that its records indicate that

21   Apple set up a repair for Plaintiff Melkowski with Simply Mac, an Apple Authorized Service

22   Provider. Apple is without knowledge or information sufficient to form a belief as to the truth of

23   the remaining allegations in paragraph 69, and on that basis denies the remaining allegations in

24   paragraph 69.

25          70.        Responding to paragraph 70 of the FAC, Apple is without knowledge or

26   information sufficient to form a belief as to the truth of the allegations in paragraph 70, and on

27   that basis denies the remaining allegations in paragraph 70.

28

                                                        11
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 13 of 52



 1          71.        Responding to paragraph 71 of the FAC, Apple states that its records indicate

 2   Plaintiff Melkowski obtained a 2017 MacBook Pro as a replacement in August 2017. Apple

 3   further states that it is without knowledge or information sufficient to form a belief as to the truth

 4   of the remaining allegations in paragraph 71, and on that basis denies the remaining allegations in

 5   paragraph 71.

 6          72.        Responding to paragraph 72 of the FAC, Apple states that it is without knowledge

 7   or information sufficient to form a belief as to the truth of the allegations in paragraph 72, and on

 8   that basis denies the allegations in paragraph 72.

 9          73.        Responding to paragraph 73 of the FAC, Apple states that it is without knowledge

10   or information sufficient to form a belief as to the truth of the allegations in paragraph 73, and on

11   that basis denies the allegations in paragraph 73.

12          74.        Responding to paragraph 74 of the FAC, Apple states that it is without knowledge

13   or information sufficient to form a belief as to the truth of the allegations in paragraph 74, and on

14   that basis denies the allegations in paragraph 74.

15          75.        Responding to paragraph 75 of the FAC, Apple denies that Plaintiff Melkowski

16   has suffered any injury. Apple states that insofar as allegations in paragraph 75 state conclusions

17   of law, no response thereto is required. Apple further states that it is without knowledge or

18   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 75,

19   and on that basis denies the remaining allegations in paragraph 75.

20                                         Plaintiff Lorenzo Ferguson
21          76.        Responding to paragraph 76 of the FAC, Apple states that its records indicate

22   Plaintiff Ferguson purchased a 2016 MacBook Pro from apple.com in February 2017 for

23   $1,899.00 plus tax. Apple states that it is without knowledge or information sufficient to form a

24   belief as to the truth of the remaining allegations in paragraph 76, and on that basis denies the

25   remaining allegations in paragraph 76.

26          77.        Responding to paragraph 77 of the FAC, Apple states that it is without knowledge

27   or information sufficient to form a belief as to the truth of the allegations in paragraph 77, and on

28   that basis denies the allegations in paragraph 77.

                                                        12
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 14 of 52



 1          78.        Responding to paragraph 78 of the FAC, Apple states that it is without knowledge

 2   or information sufficient to form a belief as to the truth of the allegations in paragraph 78, and on

 3   that basis denies the allegations in paragraph 78.

 4          79.        Responding to paragraph 79 of the FAC, Apple states that its records indicate that

 5   Plaintiff Ferguson contacted Apple on or about April 21, 2017 through the Support App and

 6   reported an issue with the keyboard not working. Apple states that it is without knowledge or

 7   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 79,

 8   and on that basis denies the remaining allegations in paragraph 79.

 9          80.        Responding to paragraph 80 of the FAC, Apple states that it is without knowledge

10   or information sufficient to form a belief as to the truth of the allegations in paragraph 80, and on

11   that basis denies the allegations in paragraph 80.

12          81.        Responding to paragraph 81 of the FAC, Apple states that its records indicate that

13   Plaintiff Ferguson contacted Apple on or about June 28, 2018 through the Support App, and that

14   Apple referred Plaintiff to an Apple retail store for a repair. Apple further states that its records

15   indicate that Plaintiff Ferguson went to an Apple retail store on or about July 1, 2018, and a

16   Genius Bar representative inspected his keyboard, cleaned it, and replaced at least one key.

17   Apple further states that its records indicate that Apple recommended to Plaintiff Ferguson that if

18   the issue persists, he should bring his notebook back in to have the top case replaced. Apple

19   further states that it is without knowledge or information sufficient to form a belief as to the truth

20   of the remaining allegations in paragraph 81, and on that basis denies the remaining allegations in

21   paragraph 81.

22          82.        Responding to paragraph 82 of the FAC, Apple states that it is without knowledge

23   or information sufficient to form a belief as to the truth of the allegations in paragraph 82, and on

24   that basis denies the allegations in paragraph 82.

25          83.        Responding to paragraph 83 of the FAC, Apple denies that Plaintiff Ferguson has

26   suffered any injury. Apple states that insofar as allegations in paragraph 83 state conclusions of

27   law, no response thereto is required. Apple further states that it is without knowledge or

28

                                                        13
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 15 of 52



 1   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 83,

 2   and on that basis denies the remaining allegations in paragraph 83.

 3                                         Plaintiff Benjamin Gulker
 4          84.        Responding to paragraph 84 of the FAC, Apple states that its records indicate

 5   Plaintiff Gulker purchased a 2016 MacBook from apple.com in June 2016 for $1,249.00 plus tax.

 6   Apple states that it is without knowledge or information sufficient to form a belief as to the truth

 7   of the remaining allegations in paragraph 84, and on that basis denies the remaining allegations in

 8   paragraph 84.

 9          85.        Responding to paragraph 85 of the FAC, Apple states that it is without knowledge

10   or information sufficient to form a belief as to the truth of the allegations in paragraph 85, and on

11   that basis denies the allegations in paragraph 85.

12          86.        Responding to paragraph 86 of the FAC, Apple states that it is without knowledge

13   or information sufficient to form a belief as to the truth of the allegations in paragraph 86, and on

14   that basis denies the allegations in paragraph 86.

15          87.        Responding to paragraph 87 of the FAC, Apple states that its records indicate

16   Plaintiff Gulker brought his MacBook Pro to an Apple retail store on or about May 12, 2017,

17   where a Genius Bar representative cleaned the keys and communicated to Plaintiff Gulker that if

18   the issue persists, Apple could do a repair at an Apple service depot. Apple states that its records

19   indicate Plaintiff Gulker declined Apple is without knowledge or information sufficient to form a

20   belief as to the truth of the remaining allegations in paragraph 87, and on that basis denies the

21   remaining allegations in paragraph 87.

22          88.        Responding to paragraph 88 of the FAC, Apple states that its records indicate

23   Plaintiff Gulker visited an Apple retail store on or about October 7, 2017, and reported that the

24   “space bar” on his MacBook Pro was not working. Apple further states that its records indicate

25   that a Genius Bar representative sent Plaintiff Gulker’s MacBook Pro to an Apple service depot

26   for repair. Apple is without knowledge or information sufficient to form a belief as to the truth of

27   the remaining allegations in paragraph 88, and on that basis denies the remaining allegations in

28   paragraph 88.

                                                        14
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 16 of 52



 1          89.        Responding to paragraph 89 of the FAC, Apple states that its records indicate

 2   Plaintiff Gulker visited an Apple store on or about November 10, 2017, and reported that he was

 3   having issues with the “space bar” on his MacBook Pro. Apple further states that its records

 4   indicate that the Genius Bar representative noted that in previous repair notes the bottom case was

 5   replaced, and that the Genius Bar representative advised Plaintiff Gulker that his device needed a

 6   top case replacement. Apple is without knowledge or information sufficient to form a belief as to

 7   the truth of the remaining allegations in paragraph 89, and on that basis denies the remaining

 8   allegations in paragraph 89.

 9          90.        Responding to paragraph 90 of the FAC, Apple denies that Plaintiff Gulker has

10   suffered any injury. Apple states that insofar as allegations in paragraph 90 state conclusions of

11   law, no response thereto is required. Apple further states that it is without knowledge or

12   information sufficient to form a belief as to the truth of the remaining allegations in paragraph 90,

13   and on that basis denies the remaining allegations in paragraph 90.

14                                 COMMON FACTUAL ALLEGATIONS
15                                Plaintiffs’ Common Injury and Preference
16          91.        Apple denies the allegations in the heading immediately above. Responding to

17   paragraph 91 of the FAC, Apple states that to the extent paragraph 91 references or purports to

18   summarize, interpret, or quote from any portion of apple.com, the website speaks for itself, and

19   Apple denies any characterization of the website that is inconsistent with its content. Apple is

20   without knowledge or information sufficient to form a belief as to the truth of the allegations

21   regarding what each Plaintiff “encountered,” and on that basis denies those allegations. Except as

22   otherwise stated, Apple denies the allegations in paragraph 91.

23          92.        Apple denies the allegations contained in paragraph 92 of the FAC.

24          93.        Responding to paragraph 93 of the FAC, Apple states that it is without knowledge

25   or information sufficient to form a belief as to the truth of the allegations in paragraph 93, and on

26   that basis denies the allegations in paragraph 93. Apple further states that insofar as allegations in

27   paragraph 93 state conclusions of law, no response thereto is required.

28

                                                        15
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 17 of 52



 1          94.        Responding to paragraph 94 of the FAC, Apple admits that it has advertised the

 2   MacBook and the butterfly keyboard. Apple states that it is without knowledge or information

 3   sufficient to form a belief as to the truth of the allegations in paragraph 94, and on that basis

 4   denies the allegations in paragraph 94.

 5                                     The MacBook Laptop Computer
 6          95.        Responding to paragraph 95 of the FAC, Apple admits that notebooks are

 7   commonly used in the United States. Apple states that it is without knowledge or information

 8   sufficient to form a belief as to the truth of the remaining allegations in paragraph 95, and on that

 9   basis denies the remaining allegations in paragraph 95.

10          96.        Responding to paragraph 96 of the FAC, Apple states that to the extent paragraph

11   96 references or purports to summarize, interpret, or quote from any portion of a document, the

12   document speaks for itself, and Apple denies any characterization of the document that is

13   inconsistent with its content, or lacks knowledge or information sufficient to form a belief as to

14   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

15   denies the allegations in paragraph 96.

16          97.        Responding to paragraph 97 of the FAC, Apple admits notebooks have an

17   integrated keyboard and offer more mobility than a desktop computer. Apple states that it is

18   without knowledge or information sufficient to form a belief as to the truth of the remaining

19   allegations in paragraph 97, and on that basis denies the remaining allegations in paragraph 97.

20          98.        Responding to paragraph 98 of the FAC, Apple states that the keyboard on a

21   notebook enables users to type and enter commands. Apple further states that it is without

22   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

23   paragraph 98, and on that basis denies the remaining allegations in paragraph 98.

24          99.        Responding to paragraph 99 of the FAC, Apple states that to the extent paragraph

25   91 references or purports to summarize, interpret, or quote from any portion of apple.com, the

26   website speaks for itself, and Apple denies any characterization of the website that is inconsistent

27   with its content. Except as otherwise stated, Apple denies the allegations in paragraph 99.

28

                                                        16
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 18 of 52



 1                     Overview of Keyboard Technology and Technological Advances

 2          100.       Responding to paragraph 100 of the FAC, Apple states that it is aware of computer

 3   keyboards that have utilized a buckling spring mechanism. Apple states that it is without

 4   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 5   paragraph 100, and on that basis denies the remaining allegations in paragraph 100.

 6          101.       Responding to paragraph 101 of the FAC, Apple admits that it has used new

 7   technology to make notebooks that are sleeker and more portable. Apple states that it is without

 8   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

 9   paragraph 101, and on that basis denies the remaining allegations in paragraph 101.

10          102.       Responding to paragraph 102 of the FAC, Apple states that it has sold notebooks

11   with keyboards that utilized a “scissor” mechanism. Apple further states that it is aware the

12   mechanism has been described as involving two pieces that interlock in a “scissor”-like fashion.

13   Apple states that it is without knowledge or information sufficient to form a belief as to the truth

14   of the remaining allegations in paragraph 102, and on that basis denies the remaining allegations

15   in paragraph 102.

16          103.       Apple admits the allegations contained in paragraph 103 of the FAC.

17                 Apple Launches the MacBook Without Disclosing the Keyboard Defect

18          104.       Apple denies the allegations in the heading immediately above. Responding to

19   paragraph 104 of the FAC, Apple states that it released its first MacBook with a butterfly

20   keyboard in March 2015. Apple admits that the launch event for the 2015 MacBook was

21   broadcasted from Apple headquarters in Cupertino, California on March 9, 2015. Apple further

22   states that to the extent paragraph 104 references or purports to summarize, interpret, or quote

23   from a statement made by Apple’s Senior Vice President Phil Schiller, the document speak for

24   itself, and Apple denies any characterization of the document that is inconsistent with its content.

25   Except as otherwise stated, Apple denies the allegations in paragraph 104.

26          105.       Responding to paragraph 105 of the FAC, Apple states that to the extent paragraph

27   105 references or purports to summarize, interpret, or quote from an Apple press release, the

28   document speak for itself, and Apple denies any characterization of the document that is

                                                        17
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 19 of 52



 1   inconsistent with its content. Except as otherwise stated, Apple denies the allegations in

 2   paragraph 105.

 3          106.       Responding to paragraph 106 of the FAC, Apple states that to the extent paragraph

 4   106 references or purports to summarize, interpret, or quote from apple.com, the website speaks

 5   for itself, and Apple denies any characterization of the website that is inconsistent with its

 6   content. Except as otherwise stated, Apple denies the allegations in paragraph 106.

 7          107.       Responding to paragraph 107 of the FAC, Apple admits that it first sold

 8   MacBooks equipped with butterfly keyboards on April 10, 2015. Apple further states that it

 9   released 2016 and 2017 MacBook models on April 19, 2016 and June 5, 2017, respectively.

10   Apple further admits that the price of these products started at $1,299.00. Except as otherwise

11   stated, Apple denies the allegations in paragraph 107.

12          108.       Responding to paragraph 108 of the FAC, Apple states that it introduced a new

13   MacBook Pro on October 27, 2016. Apple further states that to the extent paragraph 108

14   references or purports to summarize, interpret, or quote from an Apple press release, the

15   document speaks for itself, and Apple denies any characterization of the document that is

16   inconsistent with its content. Except as otherwise stated, Apple denies the allegations in

17   paragraph 108.

18          109.       Responding to paragraph 109 of the FAC, Apple admits that the launch event for

19   the MacBook Pro occurred on October 27, 2016 in Cupertino, California. Apple states that to the

20   extent paragraph 109 references or purports to summarize, interpret, or quote from a statement

21   made by Apple’s Senior Vice President Phil Schiller, the document speak for itself, and Apple

22   denies any characterization of the document that is inconsistent with its content. Except as

23   otherwise stated, Apple denies the allegations in paragraph 109.

24          110.       Responding to paragraph 110 of the FAC, Apple states it released 2016, 2017, and

25   2018 MacBook Pro models equipped with a butterfly keyboard on October 27, 2016, June 5,

26   2017, and July 12, 2018, respectively. Apple admits that the prices of these products started at

27   $1,299.00, depending on the model. Except as otherwise stated, Apple denies the allegations in

28   paragraph 110.

                                                        18
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 20 of 52



 1          111.       Responding to paragraph 111 of the FAC, Apple admits it released a MacBook Air

 2   model equipped with a butterfly keyboard on October 30, 2018. Apple further admits that pre-

 3   2018 model MacBook Airs were not equipped with a butterfly keyboard. Apple further states

 4   that the price of the 2018 MacBook Air started at $1,199.00. Except as otherwise stated, Apple

 5   denies the allegations in paragraph 111.

 6          112.       Responding to paragraph 112 of the FAC, Apple admits that MacBook and

 7   MacBook Pro with butterfly keyboard can be purchased directly from Apple at Apple retail stores

 8   and on apple.com. Apple further admits that certain models of MacBook and MacBook Pro with

 9   butterfly keyboard can be purchased from third-party retailers such as B&H Photo Video,

10   Amazon, and Best Buy. Except as otherwise admitted, Apple denies the allegations in paragraph

11   112.

12          113.       Responding to paragraph 113 of the FAC, Apple states that to the extent paragraph

13   113 references or purports to summarize, interpret, or quote from any document, the documents

14   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

15   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 113.

16          114.       Responding to paragraph 114 of the FAC, Apple states that it is without

17   knowledge or information sufficient to form a belief as to the truth of the allegations in

18   paragraph 114, and on that basis denies the allegations in paragraph 114. Apple further states that

19   to the extent paragraph 114 references or purports to summarize, interpret, or quote from any

20   portion of apple.com, the website speaks for itself, and Apple denies any characterization of the

21   website that is inconsistent with its content.   Except as otherwise stated, Apple denies the

22   allegations in paragraph 114.

23          115.       Responding to paragraph 115 of the FAC, Apple states that it is without

24   knowledge or information sufficient to form a belief as to the truth of the allegations in

25   paragraph 115, and on that basis denies the allegations in paragraph 115. Apple further states that

26   to the extent paragraph 115 references or purports to summarize, interpret, or quote from any

27   portion of the packaging of the MacBook, the packaging speaks for itself, and Apple denies any

28

                                                        19
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 21 of 52



 1   characterization of the packaging that is inconsistent with its content. Except as otherwise stated,

 2   Apple denies the allegations in paragraph 115.

 3           116.      Responding to paragraph 116 of the FAC, Apple states that insofar as allegations

 4   in paragraph 116 state conclusions of law, no response thereto is required. Apple is without

 5   knowledge or information sufficient to form a basis as to the truth of the allegations regarding

 6   Plaintiffs’ actions, and on that basis denies those allegations. Apple further states that to the

 7   extent paragraph 116 references or purports to summarize, interpret, or quote from any portion of

 8   information provided by Apple during the setup process, the document speaks for itself, and

 9   Apple denies any characterization of the document that is inconsistent with its content. Apple

10   denies the remaining allegations in paragraph 116.

11           117.      Apple denies the allegations in paragraph 117 of the FAC.

12           118.      Responding to paragraph 118 of the FAC, Apple states that customers can return

13   notebook computers purchased directly from Apple for a refund within 14 calendar days from the

14   date of purchase, subject to certain requirements. Apple is without knowledge or information

15   sufficient to form a basis as to the truth of the allegations regarding third party retailers’ return

16   policy, and on that basis denies those allegations. Except as otherwise stated, Apple denies the

17   allegations in paragraph 118.

18                            The Keyboard Defect Manifests Soon After Launch
19           119.      Apple denies the allegations in the heading immediately above. Responding to

20   paragraph 119 of the FAC, Apple states that insofar as allegations in paragraph119 state

21   conclusions of law, no response thereto is required. Apple further states that to the extent

22   paragraph 119 references or purports to summarize, interpret, or quote from online postings, the

23   postings speak for themselves, and Apple denies any characterization of the postings that is

24   inconsistent with their content. Apple denies the remaining allegations in paragraph 119.

25           120.      Apple denies the allegations in paragraph 120 of the FAC.

26           121.      Responding to paragraph 121 of the FAC, Apple states that to the extent paragraph

27   121 references or purports to summarize, interpret, or quote from an online article, the document

28   speak for itself, and Apple denies any characterization of the article that is inconsistent with its

                                                        20
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 22 of 52



 1   content, or lacks knowledge or information sufficient to form a belief as to the truth of those

 2   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

 3   allegations in paragraph 121.

 4          122.       Responding to paragraph 122 of the FAC, Apple states that to the extent paragraph

 5   122 references or purports to summarize, interpret, or quote from an online article, the document

 6   speak for itself, and Apple denies any characterization of the article that is inconsistent with its

 7   content, or lacks knowledge or information sufficient to form a belief as to the truth of those

 8   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

 9   allegations in paragraph 122.

10          123.       Responding to paragraph 123 of the FAC, Apple states that to the extent paragraph

11   123 references or purports to summarize, interpret, or quote from an online article, the document

12   speak for itself, and Apple denies any characterization of the article that is inconsistent with its

13   content, or lacks knowledge or information sufficient to form a belief as to the truth of those

14   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

15   allegations in paragraph 123.

16          124.       Responding to paragraph 124 of the FAC, Apple states that the model year 2015 or

17   later MacBook laptops, model year 2016 or later MacBook Pro laptops, and model year 2018 or

18   later MacBook Air laptops have a butterfly keyboard mechanism, which has been modified since

19   it was first introduced. Except as otherwise stated, Apple denies the allegations in paragraph 124.

20          125.       Responding to paragraph 125 of the FAC, Apple is without knowledge or

21   information sufficient to form a basis as to the truth of the allegations in paragraph 125, and on

22   that basis denies those allegations.

23          126.       Responding to paragraph 126 of the FAC, Apple states that to the extent paragraph

24   126 references or purports to summarize, interpret, or quote online postings, the postings speak

25   for themselves, and Apple denies any characterization of the postings that is inconsistent with

26   their content, or lacks knowledge or information sufficient to form a belief as to the truth of those

27   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

28   allegations in paragraph 126.

                                                        21
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 23 of 52



 1          127.       Responding to paragraph 127 of the FAC, Apple states that to the extent paragraph

 2   127 references or purports to summarize, interpret, or quote from online postings, the postings

 3   speak for themselves, and Apple denies any characterization of the postings that is inconsistent

 4   with their content, or lacks knowledge or information sufficient to form a belief as to the truth of

 5   those allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

 6   allegations in paragraph 127.

 7          128.       Responding to paragraph 128 of the FAC, Apple states that to the extent paragraph

 8   128 references or purports to summarize, interpret, or quote from online postings, the postings

 9   speak for themselves, and Apple denies any characterization of the postings that is inconsistent

10   with their content, or lacks knowledge or information sufficient to form a belief as to the truth of

11   those allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

12   allegations in paragraph 128.

13          129.       Responding to paragraph 129 of the FAC, Apple states that to the extent paragraph

14   129 references or purports to summarize, interpret, or quote from online postings, the postings

15   speak for themselves, and Apple denies any characterization of the postings that is inconsistent

16   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 129, or

17   lacks knowledge or information sufficient to form a belief as to the truth of those allegations, and

18   on that basis, denies them.

19          130.       Responding to paragraph 130 of the FAC, Apple states that to the extent paragraph

20   130 references or purports to summarize, interpret, or quote from online postings, the postings

21   speak for themselves, and Apple denies any characterization of the postings that is inconsistent

22   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 130, or

23   lacks knowledge or information sufficient to form a belief as to the truth of those allegations, and

24   on that basis, denies them.

25          131.       Responding to paragraph 131 of the FAC, Apple states that to the extent paragraph

26   131 references or purports to summarize, interpret, or quote from a Change.org petition, the

27   document speaks for itself, and Apple denies any characterization of the document that is

28   inconsistent with its content, or lacks knowledge or information sufficient to form a belief as to

                                                        22
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 24 of 52



 1   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 2   denies the allegations in paragraph 131.

 3          132.       Apple denies the allegations in paragraph 132 of the FAC.

 4          133.       Apple states that the terms of use for Apple Support Communities provide as

 5   follows with respect to Apple’s involvement: “Apple may respond to questions but does not

 6   formally provide technical support on the Site.” Apple further states that customers have

 7   contacted Apple by phone, online (https://getsupport.apple.com/), or at an Apple retail store for

 8   support or service relating to the butterfly keyboard shortly after the first MacBook with the

 9   butterfly keyboard was sold. Apple denies the remaining allegations in paragraph 133 of the

10   FAC.

11                         Apple Knew About the Defect and Actively Concealed It
12          134.       Apple denies the allegations in the heading immediately above. Apple denies the

13   allegations in paragraph 134 of the FAC.

14          135.       Responding to paragraph 135 of the FAC, Apple states that it designed the

15   butterfly keyboard mechanism and filed a patent application in connection with that technology.

16   Apple further states that to the extent paragraph 135 references or purports to summarize,

17   interpret, or quote from Apple’s patent application, the document speaks for itself, and Apple

18   denies any characterization of the document that is inconsistent with its content. Except as

19   otherwise stated, Apple denies the allegations in paragraph 135.

20          136.       Responding to paragraph 136 of the FAC, Apple admits that it continued to test

21   and modified the butterfly mechanism after releasing the 2015 MacBook. Apple states that to the

22   extent paragraph 136 references or purports to summarize, interpret, or quote from Apple’s patent

23   applications, the documents speak for themselves, and Apple denies any characterization of the

24   documents that is inconsistent with their content. Except as otherwise stated, Apple denies the

25   allegations in paragraph 136.

26          137.       Responding to paragraph 137 of the FAC, Apple admits that it introduced the 2016

27   MacBook on April 19, 2016, and that the MacBook used the butterfly keyboard mechanism.

28   Apple states that to the extent paragraph 137 references or purports to summarize, interpret, or

                                                        23
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 25 of 52



 1   quote from apple.com, the website speaks for itself, and Apple denies any characterization of the

 2   website that is inconsistent with its content. Except as otherwise stated, Apple denies the

 3   allegations in paragraph 137.

 4          138.       Responding to paragraph 138 of the FAC, Apple states that to the extent paragraph

 5   138 references or purports to summarize, interpret, or quote from Apple’s May 2016 patent

 6   application, the document speaks for itself, and Apple denies any characterization of the

 7   document that is inconsistent with its content. Except as otherwise stated, Apple denies the

 8   allegations in paragraph 138.

 9          139.       Responding to paragraph 139 of the FAC, Apple states that to the extent paragraph

10   139 references or purports to summarize, interpret, or quote from Apple’s September 2016 patent

11   application, the document speaks for itself, and Apple denies any characterization of the

12   document that is inconsistent with its content. Except as otherwise stated, Apple denies the

13   allegations in paragraph 139.

14          140.       Responding to paragraph 140 of the FAC, Apple states that to the extent paragraph

15   139 references or purports to summarize, interpret, or quote from Apple’s patent applications, the

16   documents speak for themselves, and Apple denies any characterization of the documents that is

17   inconsistent with their content. Apple further states that it released the 2017 MacBook and

18   MacBook Pro in June 2017, and that both models incorporated the second-generation butterfly

19   keyboard. Except as otherwise stated, Apple denies the allegations in paragraph 140.

20          141.       Responding to paragraph 141 of the FAC, Apple states that to the extent paragraph

21   141 references or purports to summarize, interpret, or quote from apple.com, the website speaks

22   for itself, and Apple denies any characterization of the website that is inconsistent with its

23   content. Except as otherwise stated, Apple denies the allegations in paragraph 141.

24          142.       Responding to paragraph 142 of the FAC, Apple states that it released a new

25   version of the MacBook Pro on July 12, 2018, and that the model contained a third-generation

26   butterfly keyboard. Apple states that to the extent paragraph 142 references or purports to

27   summarize, interpret, or quote from apple.com, the website speaks for itself, and Apple denies

28

                                                        24
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 26 of 52



 1   any characterization of the website that is inconsistent with its content. Except as otherwise

 2   stated, Apple denies the allegations in paragraph 142.

 3          143.       Responding to paragraph 143 of the FAC, Apple admits that the 2018 MacBook

 4   Pro has a silicone membrane as a part of the butterfly keyboard. Apple states that to the extent

 5   paragraph 143 references or purports to summarize, interpret, or quote from an online article, the

 6   article speaks for itself, and Apple denies any characterization of the article that is inconsistent

 7   with its content, or lacks knowledge or information sufficient to form a belief as to the truth of

 8   those allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

 9   allegations in paragraph 143.

10          144.       Responding to paragraph 144 of the FAC, Apple states that to the extent paragraph

11   144 references or purports to summarize, interpret, or quote from an online posting or documents,

12   the documents speak for themselves, and Apple denies any characterization of the posting or

13   documents that is inconsistent with their content, or lacks knowledge or information sufficient to

14   form a belief as to the truth of those allegations, and on that basis, denies them. Except as

15   otherwise stated, Apple denies the allegations in paragraph 144.

16          145.       Responding to paragraph 145 of the FAC, Apple states that to the extent paragraph

17   145 references or purports to summarize, interpret, or quote from documents, the documents

18   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

19   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 145.

20          146.       Responding to paragraph 146 of the FAC, Apple admits that it released a new

21   version of the MacBook Air on October 30, 2018 with the third-generation butterfly keyboard.

22   Apple states that to the extent paragraph 146 references or purports to summarize, interpret, or

23   quote from apple.com, the website speaks for itself, and Apple denies any characterization of the

24   website that is inconsistent with its content. Except as otherwise stated, Apple denies the

25   allegations in paragraph 146.

26          147.       Responding to paragraph 147 of the FAC, Apple states that to the extent paragraph

27   147 references or purports to summarize, interpret, or quote from apple.com, the website speaks

28

                                                        25
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 27 of 52



 1   for itself, and Apple denies any characterization of the website that is inconsistent with its

 2   content. Except as otherwise stated, Apple denies the allegations in paragraph 147.

 3          148.       Responding to paragraph 148 of the FAC, Apple states that it performs reliability

 4   testing on each MacBook, MacBook Pro, and MacBook Air model prior to release. Apple states

 5   that to the extent paragraph 148 references or purports to summarize, interpret, or quote from an

 6   online article, the article speaks for itself, and Apple denies any characterization of the article that

 7   is inconsistent with its content, or lacks knowledge or information sufficient to form a belief as to

 8   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 9   denies the allegations in paragraph 148.

10          149.       Responding to paragraph 149 of the FAC, Apple states that it conducted testing on

11   its butterfly keyboard before releasing it. Except as otherwise stated, Apple denies the allegations

12   in paragraph 149.

13          150.       Responding to paragraph 150 of the FAC, Apple states that to the extent paragraph

14   150 references or purports to summarize, interpret, or quote from documents, the documents

15   speaks for themselves, and Apple denies any characterization of the documents that is

16   inconsistent with their content. Except as otherwise stated, Apple denies the allegations in

17   paragraph 150.

18          151.       Responding to paragraph 151 of the FAC, Apple states that to the extent paragraph

19   151 references or purports to summarize, interpret, or quote from documents, the documents

20   speaks for themselves, and Apple denies any characterization of the documents that is

21   inconsistent with their content. Except as otherwise stated, Apple denies the allegations in

22   paragraph 151.

23          152.       Responding to paragraph 152 of the FAC, Apple states that to the extent paragraph

24   152 references or purports to summarize, interpret, or quote from documents, the documents

25   speaks for themselves, and Apple denies any characterization of the documents that is

26   inconsistent with their content. Except as otherwise stated, Apple denies the allegations in

27   paragraph 152.

28

                                                        26
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 28 of 52



 1          153.       Responding to paragraph 153 of the FAC, Apple states that to the extent paragraph

 2   153 references or purports to summarize, interpret, or quote from documents, the documents

 3   speaks for themselves, and Apple denies any characterization of the documents that is

 4   inconsistent with their content. Except as otherwise stated, Apple denies the allegations in

 5   paragraph 153 of the FAC.

 6          154.       Responding to paragraph 154 of the FAC, Apple states that insofar as allegations

 7   in paragraph 154 state conclusions of law, no response thereto is required. Apple further states

 8   that to the extent paragraph 154 references or purports to summarize, interpret, or quote from

 9   documents, the documents speaks for themselves, and Apple denies any characterization of the

10   documents that is inconsistent with their content. Apple denies the remaining allegations in

11   paragraph 154.

12          Apple Has Failed to Adequately Address the Keyboard Defect in the MacBook
13          155.       Apple denies the allegations in the heading immediately above. Responding to

14   paragraph 155 of the FAC, Apple admits that it provides a one-year limited warranty for the

15   MacBook models identified in the FAC.

16          156.       Responding to paragraph 156 of the FAC, Apple states that to the extent paragraph

17   156 references or purports to summarize, interpret, or quote from any iteration of Apple’s one-

18   year limited warranty, the document speaks for itself, and Apple denies any characterization of

19   the document that is inconsistent with its content.

20          157.       Responding to paragraph 157 of the FAC, Apple states that under the one-year

21   limited warranty, Apple has the option to either: (i) repair the Apple Product, (ii) replace the

22   Apple Product, or (iii) exchange the Apple Product. Except as otherwise stated, Apple denies the

23   allegations in paragraph 157.

24          158.       Apple denies the allegations in paragraph 158 of the FAC.

25          159.       Responding to paragraph 159 of the FAC, Apple states that to the extent paragraph

26   159 references or purports to summarize, interpret, or quote from support.apple.com, the website

27   speaks for itself, and Apple denies any characterization of the website that is inconsistent with its

28   content.

                                                        27
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 29 of 52



 1          160.       Responding to paragraph 160 of the FAC, Apple states that to the extent paragraph

 2   160 references or purports to summarize, interpret, or quote from online articles or postings, the

 3   documents speak for themselves, and Apple denies any characterization of the documents that is

 4   inconsistent with their content, or lacks knowledge or information sufficient to form a belief as to

 5   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 6   denies the allegations in paragraph 160.

 7          161.       Apple states that it is aware that certain customers required a key cap repair or

 8   topcase replacement where a keyboard cleaning did not address the keyboard behavior the

 9   customer was experiencing. Apple denies the remaining allegations in paragraph 161 of the FAC.

10          162.       Apple denies the allegations in paragraph 162 of the FAC.

11          163.       Apple denies the allegations in paragraph 163 of the FAC.

12          164.       Responding to paragraph 164 of the FAC, Apple is without knowledge or

13   information sufficient to form a basis as to the truth of the allegations in paragraph 164, and on

14   that basis denies those allegations.

15          165.       Responding to paragraph 165 of the FAC, Apple states that to the extent paragraph

16   165 references or purports to summarize, interpret, or quote from online postings, the documents

17   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

18   with their content, or lacks knowledge or information sufficient to form a belief as to the truth of

19   those allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

20   allegations in paragraph 165.

21                                      The Keyboard Service Program
22          166.       Responding to paragraph 166 of the FAC, Apple admits that it announced its

23   Keyboard Service Program on June 22, 2018, and that the program covers the MacBook model

24   years 2015 to 2017 and the MacBook Pro model years 2016 to 2017. Apple denies that the

25   Keyboard Service Program does not cover the 2018 model year MacBook Pro or MacBook Air

26   notebooks. Except as otherwise stated, Apple denies the allegations in paragraph 166.

27          167.       Responding to paragraph 167 of the FAC, Apple states that to the extent paragraph

28   167 references or purports to summarize, interpret, or quote from any portion of apple.com, the

                                                         28
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 30 of 52



 1   website speaks for itself, and Apple denies any characterization of the website that is inconsistent

 2   with its content. Except as otherwise stated, Apple denies the allegations in paragraph 167.

 3          168.       Responding to paragraph 168 of the FAC, Apple states that under the Keyboard

 4   Service Program, the type of service offered may involve the replacement of one or more keys or

 5   the whole keyboard. To the extent paragraph 168 references or purports to summarize, interpret,

 6   or quote from any portion of apple.com, the website speaks for itself, and Apple denies any

 7   characterization of the website that is inconsistent with its content. Except as otherwise stated,

 8   Apple denies the allegations in paragraph 168.

 9          169.       Responding to paragraph 169 of the FAC, Apple states that to the extent paragraph

10   169 references or purports to summarize, interpret, or quote from documents, the documents

11   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

12   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 169.

13          170.       Responding to paragraph 170 of the FAC, Apple states that to the extent paragraph

14   170 references or purports to summarize, interpret, or quote from documents, the documents

15   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

16   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 170.

17          171.       Apple denies the allegations in paragraph 171 of the FAC.

18          172.       Responding to paragraph 172 of the FAC, Apple states that to the extent paragraph

19   172 references or purports to summarize, interpret, or quote from various third-party websites, the

20   documents speak for themselves, and Apple denies any characterization of the documents that is

21   inconsistent with their content, or lacks knowledge or information sufficient to form a belief as to

22   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

23   denies the allegations in paragraph 172.

24          173.       Apple denies the allegations in paragraph 173 of the FAC.

25          174.       Responding to paragraph 174 of the FAC, Apple states that to the extent paragraph

26   174 references or purports to summarize, interpret, or quote from a Change.org petition, the

27   document speaks for itself, and Apple denies any characterization of the document that is

28   inconsistent with its content, or lacks knowledge or information sufficient to form a belief as to

                                                        29
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 31 of 52



 1   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 2   denies the allegations in paragraph 174.

 3          175.       Responding to paragraph 175 of the FAC, Apple states that to the extent paragraph

 4   175 references or purports to summarize, interpret, or quote online postings, the postings speak

 5   for themselves, and Apple denies any characterization of the postings that is inconsistent with

 6   their content, or lacks knowledge or information sufficient to form a belief as to the truth of those

 7   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

 8   allegations in paragraph 175.

 9          176.       Apple denies the allegations in paragraph 176 of the FAC.

10          177.       Responding to paragraph 177 of the FAC, Apple states that to the extent paragraph

11   177 references or purports to summarize, interpret, or quote from an online article or other

12   documents, the documents speak for themselves, and Apple denies any characterization of the

13   documents that is inconsistent with their content, or lacks knowledge or information sufficient to

14   form a belief as to the truth of those allegations, and on that basis, denies them. Except as

15   otherwise stated, Apple denies the allegations in paragraph 177.

16          178.       Responding to paragraph 178 of the FAC, Apple states that to the extent paragraph

17   178 references or purports to summarize, interpret, or quote from documents, the documents

18   speak for themselves, and Apple denies any characterization of the documents that is inconsistent

19   with their content. Except as otherwise stated, Apple denies the allegations in paragraph 178.

20          179.       Responding to paragraph 179 of the FAC, Apple states that to the extent paragraph

21   179 references or purports to summarize, interpret, or quote online postings, the postings speak

22   for themselves, and Apple denies any characterization of the postings that is inconsistent with

23   their content, or lacks knowledge or information sufficient to form a belief as to the truth of those

24   allegations, and on that basis, denies them. Except as otherwise stated, Apple denies the

25   allegations in paragraph 179.

26          180.       Responding to paragraph 180 of the FAC, Apple states that to the extent paragraph

27   180 references or purports to summarize, interpret, or quote from a third-party website, the

28   document speaks for itself, and Apple denies any characterization of the document that is

                                                        30
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 32 of 52



 1   inconsistent with its content, or lacks knowledge or information sufficient to form a belief as to

 2   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 3   denies the allegations in paragraph 180.

 4          181.       Responding to paragraph 181 of the FAC, Apple states that to the extent paragraph

 5   181 references or purports to summarize, interpret, or quote from an online poll and article, the

 6   documents speak for themselves, and Apple denies any characterization of the documents that is

 7   inconsistent with their content, or lacks knowledge or information sufficient to form a belief as to

 8   the truth of those allegations, and on that basis, denies them. Except as otherwise stated, Apple

 9   denies the allegations in paragraph 181.

10          182.       Responding to paragraph 182 of the FAC, Apple states that to the extent paragraph

11   182 references or purports to summarize, interpret, or quote from the terms of Apple’s Keyboard

12   Service Program, the document speak for itself, and Apple denies any characterization of the

13   document that is inconsistent with its content. Except as otherwise stated, Apple denies the

14   allegations in paragraph 182.

15          183.       Responding to paragraph 183 of the FAC, Apple is without knowledge or

16   information sufficient to form a basis as to the truth of the allegations regarding whether Plaintiffs

17   have paid for external keyboards or repairs, and on that basis denies those allegations. Except as

18   otherwise stated, Apple denies the allegations in paragraph 183.

19          184.       Responding to paragraph 184 of the FAC, Apple states that particle ingress could

20   get in the way of key movement. Apple denies the remaining allegations in paragraph 184 of the

21   FAC.

22                                    CLASS ACTION ALLEGATIONS
23          185.       Responding to paragraph 185 of the FAC, Apple admits that Plaintiffs purport to

24   bring a class action against Apple and seek to represent a purported class and subclasses as stated.

25   Apple denies that class treatment is appropriate. Except as otherwise stated, Apple denies the

26   allegations in paragraph 185.

27          186.       Responding to paragraph 186 of the FAC, Apple admits that Plaintiffs seek to

28   exclude certain persons from their proposed class and subclasses. Apple denies that class

                                                        31
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 33 of 52



 1   treatment is appropriate. Except as otherwise stated, Apple denies the allegations in paragraph

 2   186.

 3          187.       Responding to paragraph 187 of the FAC, Apple admits that it has sold hundreds

 4   of thousands of MacBook notebooks. Apple admits that Plaintiffs purport to bring a class action

 5   against Apple. Apple denies that class treatment is appropriate. Insofar as the allegations in

 6   paragraph 187 state conclusions of law, no response thereto is required. Except as otherwise

 7   stated, Apple denies the allegations in paragraph 187.

 8          188.       Responding to paragraph 188 of the FAC, Apple admits that Plaintiffs purport to

 9   bring a class action against Apple. Apple denies that class treatment is appropriate. Insofar as the

10   allegations in paragraph 188 state conclusions of law, no response thereto is required. Except as

11   otherwise stated, Apple denies the allegations in paragraph 188.

12          189.       Responding to paragraph 189 of the FAC, Apple admits that Plaintiffs purport to

13   bring a class action against Apple. Apple denies that class treatment is appropriate. Insofar as the

14   allegations in paragraph 189 state conclusions of law, no response thereto is required. Apple

15   states it is without knowledge or information sufficient to form a belief as to the truth of the

16   remaining allegations, and on that basis denies those allegations.

17          190.       Responding to paragraph 190 (including subparagraphs 190a through 190j) of the

18   FAC, Apple admits that Plaintiffs purport to bring a class action against Apple. Apple denies that

19   class treatment is appropriate. Insofar as the allegations in paragraph 190 state conclusions of

20   law, no response thereto is required. Except as otherwise stated, Apple denies the allegations in

21   paragraph 190.

22          191.       Responding to paragraph 191 of the FAC, Apple admits that Plaintiffs purport to

23   bring a class action against Apple. Apple denies that class treatment is appropriate, and denies

24   that Plaintiffs or the members of the purported class have been injured or damaged in any way

25   and further denies that Plaintiffs or the members of the purported class are entitled to relief of any

26   kind. Insofar as the allegations in paragraph 191 state conclusions of law, no response thereto is

27   required. Except as otherwise stated, Apple denies the allegations in paragraph 191.

28

                                                        32
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 34 of 52



 1          192.       Responding to paragraph 192 of the FAC, Apple admits that Plaintiffs purport to

 2   bring a class action against Apple. Apple denies that class treatment is appropriate. Insofar as the

 3   allegations in paragraph 192 state conclusions of law, no response thereto is required. Except as

 4   otherwise stated, Apple denies the allegations in paragraph 192.

 5                                       FIRST CLAIM FOR RELIEF
 6                               Violations of the Unfair Competition Law
                              CAL. BUS. & PROF. CODE § 17200, et seq. (“UCL”)
 7

 8          193.       Responding to paragraph 193 of the FAC, Apple realleges and incorporates by

 9   reference each and every preceding paragraph of this Answer as if fully set forth herein.

10          194.       Responding to paragraph 194 of the FAC, Apple admits that Plaintiffs have

11   brought a claim on behalf of the Class or, in the alternative, the California Subclass as stated.

12   Apple denies that class treatment is appropriate.

13          195.       Responding to paragraph 195 of the FAC, Apple states that insofar as allegations

14   in paragraph 195 state conclusions of law, no response thereto is required. Apple denies the

15   remaining allegations in paragraph 195.

16                                                  Unlawful
17          196.       Responding to paragraph 196 of the FAC, Apple states that to the extent paragraph

18   196 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

19   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

20   further states that insofar as the allegations in paragraph 196 state conclusions of law, no response

21   thereto is required.

22                                                   Unfair
23          197.       Responding to paragraph 197 of the FAC, Apple states that insofar as allegations

24   in paragraph 197 state conclusions of law, no response thereto is required. Apple denies the

25   remaining allegations in paragraph 197.

26          198.       Responding to paragraph 198 of the FAC, Apple states that insofar as allegations

27   in paragraph 198 state conclusions of law, no response thereto is required. Apple denies the

28   remaining allegations in paragraph 198.

                                                        33
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 35 of 52



 1          199.       Responding to paragraph 199 of the FAC, Apple states that insofar as allegations

 2   in paragraph 199 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 199.

 4          200.       Responding to paragraph 200 of the FAC, Apple states that insofar as allegations

 5   in paragraph 200 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 200.

 7          201.       Responding to paragraph 201 of the FAC, Apple states that insofar as allegations

 8   in paragraph 201 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 201.

10                                             Fraud by Omission
11          202.       Responding to paragraph 202 of the FAC, Apple states that insofar as allegations

12   in paragraph 202 state conclusions of law, no response thereto is required. Apple denies the

13   remaining allegations in paragraph 202.

14          203.       Responding to paragraph 203 of the FAC, Apple states that insofar as allegations

15   in paragraph 203 state conclusions of law, no response thereto is required. Apple denies the

16   remaining allegations in paragraph 203.

17          204.       Responding to paragraph 204 of the FAC, Apple states that insofar as allegations

18   in paragraph 204 state conclusions of law, no response thereto is required. Apple denies the

19   remaining allegations in paragraph 204.

20          205.       Responding to paragraph 205 of the FAC, Apple states that insofar as allegations

21   in paragraph 205 state conclusions of law, no response thereto is required. Apple denies the

22   remaining allegations in paragraph 205.

23          206.       Responding to paragraph 206 of the FAC, Apple states that insofar as allegations

24   in paragraph 206 state conclusions of law, no response thereto is required. Apple denies the

25   remaining allegations in paragraph 206.

26          207.       Responding to paragraph 207 of the FAC, Apple admits Plaintiffs seek restitution

27   and injunctive relief. Apple denies that Plaintiffs have suffered any injury or are entitled to

28

                                                        34
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 36 of 52



 1   restitution or any injunctive or other relief in this action. Apple denies the remaining allegations

 2   in paragraph 207.

 3                                     SECOND CLAIM FOR RELIEF
 4                             Violations of the Consumers Legal Remedies Act
                                  CAL. CIV. CODE § 1750, et seq. (“CLRA”)
 5

 6          208.       Responding to paragraph 208 of the FAC, Apple realleges and incorporates by

 7   reference each and every preceding paragraph of this Answer as if fully set forth herein.

 8          209.       Responding to paragraph 209 of the FAC, Apple admits that Plaintiffs have

 9   brought a claim on behalf of the Class or, in the alternative, the California Subclass as stated.

10   Apple denies that class treatment is appropriate.

11          210.       Responding to paragraph 210 of the FAC, Apple states that to the extent paragraph

12   196 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

13   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

14   further states that insofar as allegations in paragraph 210 state conclusions of law, no response

15   thereto is required. Apple denies the remaining allegations in paragraph 210.

16          211.       Responding to paragraph 211 of the FAC, Apple states that to the extent paragraph

17   196 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

18   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

19   further states that insofar as allegations in paragraph 211 state conclusions of law, no response

20   thereto is required. Apple denies the remaining allegations in paragraph 211.

21          212.       Apple denies the allegations in paragraph 212 of the FAC.

22          213.       Responding to paragraph 213 of the FAC, Apple states that insofar as allegations

23   in paragraph 213 state conclusions of law, no response thereto is required. Apple denies the

24   remaining allegations in paragraph 213.

25          214.       Responding to paragraph 214 of the FAC, Apple states that insofar as allegations

26   in paragraph 214 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 214.

28

                                                        35
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 37 of 52



 1          215.       Responding to paragraph 215 of the FAC, Apple states that insofar as allegations

 2   in paragraph 215 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 215.

 4          216.       Responding to paragraph 216 of the FAC, Apple states that Plaintiff Rao sent a

 5   CLRA notice to Apple dated May 12, 2018 and Plaintiff Baruch sent a CLRA notice to Apple

 6   dated July 30, 2018. Except as otherwise stated, Apple denies the allegations in paragraph 216.

 7          217.       Responding to paragraph 217 of the FAC, Apple admits that Plaintiff Rao and

 8   Plaintiff Baruch’s CLRA notices were sent via certified mail to Apple. Apple states that to the

 9   extent paragraph 217 references or purports to summarize, interpret, or quote those notices, the

10   notices speak for themselves, and Apple denies any characterization of the notices that is

11   inconsistent with their content. Apple admits that Plaintiffs seek monetary relief under the

12   CLRA. Apple denies that Plaintiffs have suffered any injury or are entitled to any monetary or

13   other relief in this action. Apple denies the remaining allegations in paragraph 217.

14          218.       Responding to paragraph 218 of the FAC, Apple states that insofar as allegations

15   in paragraph 218 state conclusions of law, no response thereto is required. Apple denies the

16   remaining allegations in paragraph 218.

17          219.       Responding to paragraph 219 of the FAC, Apple states that Exhibits A through I to

18   Plaintiffs’ FAC are CLRA venue declarations. Apple denies the remaining allegations in

19   paragraph 219.

20                                      THIRD CLAIM FOR RELIEF
21                                          Fraudulent Concealment
22          220.       Responding to paragraph 220 of the FAC, Apple realleges and incorporates by

23   reference each and every preceding paragraph of this Answer as if fully set forth herein.

24          221.       Responding to paragraph 221 of the FAC, Apple admits that Plaintiffs have

25   brought a claim on behalf of the Class under California law or, alternatively, the law of state in

26   which each Plaintiff purchased a MacBook, as stated. Apple denies that class treatment is

27   appropriate.

28

                                                        36
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 38 of 52



 1          222.       Responding to paragraph 222 of the FAC, Apple states that insofar as allegations

 2   in paragraph 222 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 222.

 4          223.       Responding to paragraph 223 of the FAC, Apple states that insofar as allegations

 5   in paragraph 223 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 223.

 7          224.       Responding to paragraph 224 of the FAC, Apple states that insofar as allegations

 8   in paragraph 224 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 224.

10          225.       Responding to paragraph 225 of the FAC, Apple states that insofar as allegations

11   in paragraph 225 state conclusions of law, no response thereto is required. Apple states that it

12   conducted pre-release testing of the MacBook models identified in the FAC. Apple denies the

13   remaining allegations in paragraph 225.

14          226.       Responding to paragraph 226 of the FAC, Apple states that insofar as allegations

15   in paragraph 226 state conclusions of law, no response thereto is required. Apple denies the

16   remaining allegations in paragraph 226.

17          227.       Responding to paragraph 227 of the FAC, Apple is without knowledge or

18   information sufficient to form a belief as to the truth of the allegations in paragraph 227, and on

19   that basis denies those allegations.

20          228.       Apple denies the allegations in paragraph 228.

21          229.       Responding to paragraph 229 of the FAC, Apple states that insofar as allegations

22   in paragraph 229 state conclusions of law, no response thereto is required. Apple denies the

23   remaining allegations in paragraph 229.

24          230.       Responding to paragraph 230 of the FAC, Apple states that insofar as allegations

25   in paragraph 230 state conclusions of law, no response thereto is required. Apple denies the

26   remaining allegations in paragraph 230.

27

28

                                                        37
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 39 of 52



 1          231.       Responding to paragraph 231 of the FAC, Apple states that insofar as allegations

 2   in paragraph 231 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 231.

 4          232.       Responding to paragraph 232 of the FAC, Apple states that insofar as allegations

 5   in paragraph 232 state conclusions of law, no response thereto is required. Apple admits

 6   Plaintiffs seek punitive damages, but denies that Plaintiffs have suffered any injury or are entitled

 7   to punitive damages or other relief in this action. Apple denies the remaining allegations in

 8   paragraph 232.

 9                                     FOURTH CLAIM FOR RELIEF
10                         Violations of the Song-Beverly Consumer Warranty Act
                                        CAL. CIV. CODE § 1792, et seq.
11

12          233.       Responding to paragraph 233 of the FAC, Apple realleges and incorporates by

13   reference each and every preceding paragraph of this Answer as if fully set forth herein.

14          234.       Responding to paragraph 234 of the FAC, Apple admits that Plaintiffs Rao and

15   Baruch have brought a claim on behalf of themselves and the California Subclass as stated.

16   Apple denies that class treatment is appropriate.

17          235.       Responding to paragraph 235 of the FAC, Apple admits that Plaintiff Rao and

18   Baruch purchased a MacBook Pro in California. Apple states that insofar as allegations in

19   paragraph 235 state conclusions of law, no response thereto is required. Except as otherwise

20   stated, Apple denies the allegations in paragraph 235.

21          236.       Responding to paragraph 236 of the FAC, Apple states that insofar as allegations

22   in paragraph 236 state conclusions of law, no response thereto is required. Apple denies the

23   remaining allegations in paragraph 236.

24          237.       Responding to paragraph 237 of the FAC, Apple states that insofar as allegations

25   in paragraph 237 state conclusions of law, no response thereto is required. Apple denies the

26   remaining allegations in paragraph 237.

27

28

                                                        38
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 40 of 52



 1          238.       Responding to paragraph 238 of the FAC, Apple states that insofar as allegations

 2   in paragraph 238 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 238.

 4          239.       Responding to paragraph 239 of the FAC, Apple states that insofar as allegations

 5   in paragraph 239 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 239.

 7          240.       Responding to paragraph 240 of the FAC, Apple states that insofar as allegations

 8   in paragraph 240 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 240.

10          241.       Responding to paragraph 241 of the FAC, Apple states that to the extent paragraph

11   241 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

12   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

13   further states that insofar as allegations in paragraph 241 state conclusions of law, no response

14   thereto is required. Apple denies the remaining allegations in paragraph 241.

15          242.       Responding to paragraph 242 of the FAC, Apple states that insofar as allegations

16   in paragraph 242 state conclusions of law, no response thereto is required. Apple denies the

17   remaining allegations in paragraph 242.

18          243.       Responding to paragraph 243 of the FAC, Apple admits Plaintiffs Rao and Baruch

19   seek costs and expenses, including attorneys’ fees. Apple denies that Plaintiffs Rao and Baruch

20   have suffered any injury or are entitled to any relief in this action. Apple denies the remaining

21   allegations in paragraph 243.

22                                       FIFTH CLAIM FOR RELIEF
23                          Violations of the Washington Consumer Protection Act
                               WASH. REV. CODE § 19.86.010, et seq. (“WCPA”)
24

25          244.       Responding to paragraph 244 of the FAC, Apple realleges and incorporates by

26   reference each and every preceding paragraph of this Answer as if fully set forth herein.

27

28

                                                        39
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 41 of 52



 1          245.       Responding to paragraph 245 of the FAC, Apple admits that Plaintiff Melkowski

 2   has brought a claim on behalf of himself and the Washington Subclass as stated. Apple denies

 3   that class treatment is appropriate.

 4          246.       Responding to paragraph 246 of the FAC, Apple states that insofar as allegations

 5   in paragraph 246 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 246.

 7          247.       Responding to paragraph 247 of the FAC, Apple states that insofar as allegations

 8   in paragraph 247 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 247.

10          248.       Responding to paragraph 248 of the FAC, Apple states that to the extent paragraph

11   248 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

12   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

13   further states that insofar as allegations in paragraph 248 state conclusions of law, no response

14   thereto is required. Apple denies the remaining allegations in paragraph 248.

15          249.       Responding to paragraph 249 of the FAC, Apple realleges and incorporates by

16   reference paragraph 198-207 of this Answer as if fully set forth herein. Apple further states that

17   insofar as allegations in paragraph 249 state conclusions of law, no response thereto is required.

18   Apple denies the remaining allegations in paragraph 249.

19          250.       Responding to paragraph 250 of the FAC, Apple states that insofar as allegations

20   in paragraph 250 state conclusions of law, no response thereto is required. Apple denies the

21   remaining allegations in paragraph 250.

22          251.       Responding to paragraph 251 of the FAC, Apple states that insofar as allegations

23   in paragraph 251 state conclusions of law, no response thereto is required. Apple denies the

24   remaining allegations in paragraph 251.

25          252.       Responding to paragraph 252 of the FAC, Apple states that insofar as allegations

26   in paragraph 252 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 252.

28

                                                        40
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 42 of 52



 1          253.       Responding to paragraph 253 of the FAC, Apple states that insofar as allegations

 2   in paragraph 253 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 253.

 4          254.       Responding to paragraph 254 of the FAC, Apple states that insofar as allegations

 5   in paragraph 254 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 254.

 7          255.       Responding to paragraph 255 of the FAC, Apple admits Plaintiff Melkowski seeks

 8   injunctive and monetary relief as well as attorneys’ fees. Apple denies that Plaintiff Melkowski

 9   has suffered any injury or is entitled to any relief in this action. Apple denies the remaining

10   allegations in paragraph 255.

11          256.       Responding to paragraph 256 of the FAC, Apple is without knowledge or

12   information sufficient to form a belief as to the truth of the allegations in paragraph 256, and on

13   that basis denies those allegations.

14                                       SIXTH CLAIM FOR RELIEF
15                   Violations of the Florida Deceptive and Unfair Trade Practices Act
                                  FLA. STAT. § 501.201, et seq. (“FDUTPA”)
16

17          257.       Responding to paragraph 257 of the FAC, Apple realleges and incorporates by

18   reference each and every preceding paragraph of this Answer as if fully set forth herein.

19          258.       Responding to paragraph 258 of the FAC, Apple admits that Plaintiff Lee has

20   brought a claim on behalf of himself and the Florida Subclass as stated. Apple denies that class

21   treatment is appropriate.

22          259.       Responding to paragraph 259 of the FAC, Apple states that insofar as allegations

23   in paragraph 259 state conclusions of law, no response thereto is required. Apple denies the

24   remaining allegations in paragraph 259.

25          260.       Responding to paragraph 260 of the FAC, Apple states that insofar as allegations

26   in paragraph 260 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 260.

28

                                                        41
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 43 of 52



 1          261.       Responding to paragraph 261 of the FAC, Apple states that to the extent paragraph

 2   261 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

 3   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

 4   further states that insofar as allegations in paragraph 261 state conclusions of law, no response

 5   thereto is required. Apple denies the remaining allegations in paragraph 261.

 6          262.       Responding to paragraph 262 of the FAC, Apple realleges and incorporates by

 7   reference paragraph 198-207 of this Answer as if fully set forth herein. Apple states that insofar

 8   as allegations in paragraph 262 state conclusions of law, no response thereto is required. Apple

 9   denies the remaining allegations in paragraph 262.

10          263.       Responding to paragraph 263 of the FAC, Apple states that insofar as allegations

11   in paragraph 263 state conclusions of law, no response thereto is required. Apple denies the

12   remaining allegations in paragraph 263.

13          264.       Responding to paragraph 264 of the FAC, Apple states that insofar as allegations

14   in paragraph 264 state conclusions of law, no response thereto is required. Apple denies the

15   remaining allegations in paragraph 264.

16          265.       Responding to paragraph 265 of the FAC, Apple states that insofar as allegations

17   in paragraph 265 state conclusions of law, no response thereto is required. Apple denies the

18   remaining allegations in paragraph 265.

19          266.       Apple denies the allegations in paragraph 266 of the FAC.

20          267.       Responding to paragraph 267 of the FAC, Apple admits Plaintiff Lee seeks

21   injunctive relief. Apple denies that Plaintiff Lee has suffered any injury or is entitled to any relief

22   in this action. Apple denies the remaining allegations in paragraph 267.

23                                     SEVENTH CLAIM FOR RELIEF
24          Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
                             815 ILL. COMP. STAT. § 505/1, et seq. (“ICFA”)
25

26          268.       Responding to paragraph 268 of the FAC, Apple realleges and incorporates by

27   reference each and every preceding paragraph of this Answer as if fully set forth herein.

28

                                                        42
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 44 of 52



 1          269.       Responding to paragraph 269 of the FAC, Apple admits that Plaintiff Hopkins has

 2   brought a claim on behalf of himself and the Illinois Subclass as stated. Apple denies that class

 3   treatment is appropriate.

 4          270.       Responding to paragraph 270 of the FAC, Apple states that insofar as allegations

 5   in paragraph 270 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 270.

 7          271.       Responding to paragraph 271 of the FAC, Apple states that insofar as allegations

 8   in paragraph 271 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 271.

10          272.       Responding to paragraph 272 of the FAC, Apple states that insofar as allegations

11   in paragraph 272 state conclusions of law, no response thereto is required. Apple denies the

12   remaining allegations in paragraph 272.

13          273.       Responding to paragraph 273 of the FAC, Apple states that to the extent paragraph

14   273 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

15   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

16   further states that insofar as allegations in paragraph 273 state conclusions of law, no response

17   thereto is required. Apple denies the remaining allegations in paragraph 273.

18          274.       Responding to paragraph 274 of the FAC, Apple realleges and incorporates by

19   reference paragraph 198-207 of this Answer as if fully set forth herein. Apple states that insofar

20   as allegations in paragraph 274 state conclusions of law, no response thereto is required. Apple

21   denies the remaining allegations in paragraph 274.

22          275.       Responding to paragraph 275 of the FAC, Apple states that insofar as allegations

23   in paragraph 275 state conclusions of law, no response thereto is required. Apple denies the

24   remaining allegations in paragraph 275.

25          276.       Responding to paragraph 276 of the FAC, Apple states that insofar as allegations

26   in paragraph 276 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 276.

28

                                                        43
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 45 of 52



 1          277.       Responding to paragraph 277 of the FAC, Apple states that insofar as allegations

 2   in paragraph 277 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 277.

 4          278.       Responding to paragraph 278 of the FAC, Apple states that insofar as allegations

 5   in paragraph 278 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 278.

 7          279.       Responding to paragraph 279 of the FAC, Apple admits Plaintiff Hopkins seeks

 8   monetary and injunctive relief as well as attorneys’ fees. Apple denies that Plaintiff Hopkins has

 9   suffered any injury or is entitled to any relief in this action. Apple denies the remaining

10   allegations in paragraph 279.

11                                     EIGHTH CLAIM FOR RELIEF
12                            Violations of the New Jersey Consumer Fraud Act
                                 N.J. STAT. ANN. § 56:8-1, et seq. (“NJCFA”)
13

14          280.       Responding to paragraph 280 of the FAC, Apple realleges and incorporates by

15   reference each and every preceding paragraph of this Answer as if fully set forth herein.

16          281.       Responding to paragraph 281 of the FAC, Apple admits that Plaintiff Ferguson has

17   brought a claim on behalf of himself and the New Jersey Subclass as stated. Apple denies that

18   class treatment is appropriate.

19          282.       Responding to paragraph 282 of the FAC, Apple states that insofar as allegations

20   in paragraph 282 state conclusions of law, no response thereto is required. Apple denies the

21   remaining allegations in paragraph 282.

22          283.       Responding to paragraph 283 of the FAC, Apple states that insofar as allegations

23   in paragraph 283 state conclusions of law, no response thereto is required. Apple denies the

24   remaining allegations in paragraph 283.

25          284.       Responding to paragraph 284 of the FAC, Apple states that insofar as allegations

26   in paragraph 284 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 284.

28

                                                        44
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 46 of 52



 1          285.       Responding to paragraph 285 of the FAC, Apple states that insofar as allegations

 2   in paragraph 285 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 285.

 4          286.       Responding to paragraph 286 of the FAC, Apple states that to the extent paragraph

 5   286 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

 6   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

 7   further states that insofar as allegations in paragraph 286 state conclusions of law, no response

 8   thereto is required. Apple denies the remaining allegations in paragraph 286.

 9          287.       Responding to paragraph 287 of the FAC, Apple states that insofar as allegations

10   in paragraph 287 state conclusions of law, no response thereto is required. Apple denies the

11   remaining allegations in paragraph 287.

12          288.       Responding to paragraph 288 of the FAC, Apple states that insofar as allegations

13   in paragraph 288 state conclusions of law, no response thereto is required. Apple denies the

14   remaining allegations in paragraph 288.

15          289.       Responding to paragraph 289 of the FAC, Apple states that insofar as allegations

16   in paragraph 289 state conclusions of law, no response thereto is required. Apple denies the

17   remaining allegations in paragraph 289.

18          290.       Responding to paragraph 290 of the FAC, Apple states that insofar as allegations

19   in paragraph 290 state conclusions of law, no response thereto is required. Apple denies the

20   remaining allegations in paragraph 290.

21          291.       Responding to paragraph 291 of the FAC, Apple admits Plaintiff Ferguson seeks

22   monetary and injunctive relief as well as attorneys’ fees. Apple denies that Plaintiff Ferguson has

23   suffered any injury or is entitled to any relief in this action. Apple denies the remaining

24   allegations in paragraph 291.

25

26

27

28

                                                        45
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 47 of 52



 1                                      NINTH CLAIM FOR RELIEF

 2                           Violations of New York General Business Law § 349
                                          N.Y. GEN. BUS. LAW § 349
 3

 4          292.       Responding to paragraph 292 of the FAC, Apple realleges and incorporates by

 5   reference each and every preceding paragraph of this Answer as if fully set forth herein.

 6          293.       Responding to paragraph 293 of the FAC, Apple admits that Plaintiff Eakin has

 7   brought a claim on behalf of himself and the New York Subclass as stated. Apple denies that

 8   class treatment is appropriate.

 9          294.       Responding to paragraph 294 of the FAC, Apple states that insofar as allegations

10   in paragraph 294 state conclusions of law, no response thereto is required. Apple denies the

11   remaining allegations in paragraph 294.

12          295.       Responding to paragraph 295 of the FAC, Apple states that insofar as allegations

13   in paragraph 295 state conclusions of law, no response thereto is required. Apple denies the

14   remaining allegations in paragraph 295.

15          296.       Responding to paragraph 296 of the FAC, Apple states that to the extent paragraph

16   296 references or purports to summarize, interpret, or quote a statute, the statute speaks for itself,

17   and Apple denies any characterization of the statute that is inconsistent with its content. Apple

18   further states that insofar as allegations in paragraph 296 state conclusions of law, no response

19   thereto is required. Apple denies the remaining allegations in paragraph 296.

20          297.       Responding to paragraph 297 of the FAC, Apple states that insofar as allegations

21   in paragraph 297 state conclusions of law, no response thereto is required. Apple denies the

22   remaining allegations in paragraph 297.

23          298.       Responding to paragraph 298 of the FAC, Apple states that insofar as allegations

24   in paragraph 298 state conclusions of law, no response thereto is required. Apple denies the

25   remaining allegations in paragraph 298.

26          299.       Responding to paragraph 299 of the FAC, Apple states that insofar as allegations

27   in paragraph 299 state conclusions of law, no response thereto is required. Apple denies the

28   remaining allegations in paragraph 299.

                                                        46
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 48 of 52



 1          300.       Responding to paragraph 300 of the FAC, Apple states that insofar as allegations

 2   in paragraph 300 state conclusions of law, no response thereto is required. Apple denies the

 3   remaining allegations in paragraph 300.

 4          301.       Responding to paragraph 301 of the FAC, Apple states that insofar as allegations

 5   in paragraph 301 state conclusions of law, no response thereto is required. Apple denies the

 6   remaining allegations in paragraph 301.

 7          302.       Responding to paragraph 302 of the FAC, Apple states that insofar as allegations

 8   in paragraph 302 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 302.

10          303.       Responding to paragraph 303 of the FAC, Apple states that insofar as allegations

11   in paragraph 303 state conclusions of law, no response thereto is required. Apple denies the

12   remaining allegations in paragraph 303.

13          304.       Responding to paragraph 304 of the FAC, Apple admits Plaintiff Eakin seeks

14   injunctive and monetary relief as well as attorneys’ fees. Apple denies that Plaintiff Eakin has

15   suffered any injury or is entitled to any relief in this action. Apple denies the remaining

16   allegations in paragraph 304.

17                                      TENTH CLAIM FOR RELIEF
18                           Violations of the Michigan Consumer Protection Act
                               MICH. COMP. LAWS § 445.901, et seq. (“MCPA”)
19

20          305.       Responding to paragraph 305 of the FAC, Apple realleges and incorporates by

21   reference each and every preceding paragraph of this Answer as if fully set forth herein.

22          306.       Responding to paragraph 306 of the FAC, Apple admits that Plaintiff Gulker has

23   brought a claim on behalf of himself and the Michigan Subclass as stated. Apple denies that class

24   treatment is appropriate.

25          307.       Responding to paragraph 307 of the FAC, Apple states that insofar as allegations

26   in paragraph 307 state conclusions of law, no response thereto is required. Apple denies the

27   remaining allegations in paragraph 307.

28

                                                        47
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 49 of 52



 1          308.       Responding to paragraph 308 (including subparagraphs 308a through 308d) of the

 2   FAC, Apple states that to the extent paragraph 308 references or purports to summarize, interpret,

 3   or quote a statute, the statute speaks for itself, and Apple denies any characterization of the statute

 4   that is inconsistent with its content. Apple further states that insofar as allegations in paragraph

 5   308 state conclusions of law, no response thereto is required. Apple denies the remaining

 6   allegations in paragraph 308.

 7          309.       Responding to paragraph 309 of the FAC, Apple states that insofar as allegations

 8   in paragraph 309 state conclusions of law, no response thereto is required. Apple denies the

 9   remaining allegations in paragraph 309.

10          310.       Responding to paragraph 310 of the FAC, Apple states that insofar as allegations

11   in paragraph 310 state conclusions of law, no response thereto is required. Apple denies the

12   remaining allegations in paragraph 310.

13          311.       Responding to paragraph 311 of the FAC, Apple states that insofar as allegations

14   in paragraph 311 state conclusions of law, no response thereto is required. Apple denies the

15   remaining allegations in paragraph 311.

16          312.       Responding to paragraph 312 of the FAC, Apple admits Plaintiff Gulker seeks

17   monetary relief and attorneys’ fees. Apple denies that Plaintiff Gulker has suffered any injury or

18   is entitled to any relief in this action. Apple denies the remaining allegations in paragraph 312.

19                                          PRAYER FOR RELIEF

20          Apple denies that Plaintiffs are entitled to any of the requested relief, including the relief

21   requested in paragraphs A through F under the section entitled “Prayer for Relief.”

22                                       AFFIRMATIVE DEFENSES

23          As to affirmative defenses to the FAC, Apple does not, by stating the matters set forth in

24   these defenses, allege or admit that it has the burden of proof or persuasion with respect to any of

25   these matters, and does not assume the burden of proof or persuasion on any matters as to which

26   Plaintiffs have the burden of proof or persuasion. The following affirmative defenses are based

27   on Apple’s knowledge, information, and belief at this time, and Apple specifically reserves the

28   right to modify, amend, or supplement any affirmative defense contained in this Answer. Apple

                                                        48
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 50 of 52



 1   reserves the right to assert other defenses as information is gathered through discovery and

 2   investigation.

 3                                    FIRST AFFIRMATIVE DEFENSE
                                             (Lack of Standing)
 4

 5          The claims of Plaintiffs and the claims of the purported class are barred, in whole or in

 6   part, because they lack of standing to assert any or all of the causes of action alleged in the FAC,

 7   including pursuant to standing requirements under specific state statutes.

 8                                  SECOND AFFIRMATIVE DEFENSE
                                      (Waiver, Acquiescence, Estoppel)
 9

10          The FAC, and each of its purported causes of action, is barred, in whole or in part, by the

11   doctrines of waiver, acquiescence, or estoppel.

12                                    THIRD AFFIRMATIVE DEFENSE
                                            (Failure to Mitigate)
13

14          Plaintiffs and the purported class have failed to mitigate damages, if any, including by

15   failing to take advantage of Apple’s Keyboard Service Program.

16                                  FOURTH AFFIRMATIVE DEFENSE
                                              (Misuse)
17

18          The claims of Plaintiffs and the claims of the purported class are barred by the doctrine of

19   misuse to the extent they misused or abused their MacBook, MacBook Pro, or MacBook Air.

20                                    FIFTH AFFIRMATIVE DEFENSE
                                          (Economic Loss Doctrine)
21

22      The claims of Plaintiffs and the claims of the purported class are barred, in whole or in part,

23   by the Economic Loss Doctrine.

24                                    SIXTH AFFIRMATIVE DEFENSE
                                                (Offset)
25

26          Any claims for damages or other monetary recovery by Plaintiffs or the purported class

27   must be offset and reduced by the value received.

28

                                                        49
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 51 of 52



 1                                  SEVENTH AFFIRMATIVE DEFENSE
                                          (Adequate Remedy)
 2

 3          Plaintiffs and the purported class have an adequate remedy at law for the claimed damages

 4   (if any) and cannot seek equitable relief.

 5                                   EIGHTH AFFIRMATIVE DEFENSE
                                           (Statute of Limitations)
 6

 7          The class definition includes putative class members whose claims are time-barred under

 8   the applicable statutes of limitations.

 9                                    NINTH AFFIRMATIVE DEFENSE
                                           (Contractual Defenses)
10

11          The claims of Plaintiffs and the claims of the purported class are barred, in whole or in

12   part, by the terms of Apple’s express warranty. Further, the claims of the purported New Jersey

13   subclass are barred to the extent that they occurred after the expiration of Apple’s express

14   warranty.

15                                   TENTH AFFIRMATIVE DEFENSE
                                      (California Civil Code Section 1784)
16

17          Plaintiffs’ claims, and those of the purported class, are barred, in whole or in part,

18   because, although Apple denies each and every claim of Plaintiffs and the purported class and

19   denies that it engaged in any wrongdoing or error of any kind, if any occurred, it was not

20   intentional and occurred notwithstanding Apple’s use of reasonable preventative procedures and

21   Apple has made an appropriate correction, repair, replacement or other remedy.

22                                 ELEVENTH AFFIRMATIVE DEFENSE
                                            (Reasonableness)
23

24          The claims of Plaintiffs and the claims of the purported class are barred because Apple’s

25   conduct was reasonable, including under the reasonableness standards pursuant to Washington

26   Consumer Protection Act. (Wash. Rev. Code § 19.86.920.)

27                                       DEMAND FOR JURY TRIAL

28          Apple hereby demands a trial by jury on all issues upon which trial by jury may be had.

                                                        50
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
      Case 5:18-cv-02813-EJD Document 174 Filed 12/18/19 Page 52 of 52



 1                                          PRAYER FOR RELIEF

 2          WHEREFORE, Apple prays for the following relief:

 3          1.         That judgment on the FAC, and on each cause of action herein, be entered in favor

 4   of Apple;

 5          2.         That this Court finds that this suit cannot be maintained as a class action;

 6          3.         That this Court denies Plaintiffs or the members of the purported Class and

 7   Subclasses relief of any kind;

 8          4.         That the request for equitable relief be denied;

 9          5.         That Apple be awarded its costs incurred, including reasonable attorneys’ fees; and

10          6.         For such other or further relief as this Court may deem just and proper.

11

12    Dated: December 18, 2019                    MORRISON & FOERSTER LLP
13
                                                  By: /s/ Purvi G. Patel
14                                                        Purvi G. Patel
                                                        Attorneys for Defendant Apple Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         51
                  APPLE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     la-1418313
